Citation Nr: 0030176	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether the reduction of the veteran's monthly Department of 
Veterans Affairs disability compensation payments for his 
right knee disability by reason of his election of benefits 
under the Federal Employees' Compensation Act was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from May 1974 to May 1977.

This appeal arises from a June 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, reducing the veteran's monthly VA 
disability compensation payments for his right knee 
disability, effective June 4, 1998, by reason of his election 
of benefits under the Federal Employees' Compensation Act 
(FECA).

The Board of Veterans' Appeals (Board) remanded the veteran's 
case in February 2000 in order to schedule the veteran for a 
Travel Board hearing.  In March 2000 the veteran withdrew his 
request for a hearing and the case was returned to the Board.

During the pendency of this appeal, the veteran and his 
representative have raised the issues of whether the 
overpayment which was created by reason of the aforementioned 
reduction was the result of sole administrative error and 
waiver of recovery of the overpayment of disability 
compensation benefits.  These issues are referred to the RO 
for appropriate action.


REMAND

The current record shows that a 20 percent disability 
evaluation was assigned for the veteran's chondromalacia of 
the right knee, effective from January 22, 1997.  In a 
January 1998 rating decision, a 100 percent disability 
evaluation was assigned for chondromalacia of the right knee, 
status post total knee replacement, effective from November 
4, 1997, through December 31, 1998, with a 30 percent 
disability evaluation assigned, effective from January 1, 
1999.

The veteran, in Form CA-687, completed on June 4, 1998, 
indicated that he was injured on April 1, 1997, and that he 
was electing to receive benefits under the Federal Employees' 
Compensation Law rather than under VA Law.  Pursuant to this 
election, the action was taken by the RO to reduce the amount 
of the veteran's monthly VA disability compensation payments 
for his right knee disability to that amount payable for a 
disability rated at 20 percent, effective June 4, 1998.

The veteran has indicated that it was correct for VA to 
reduce, because of the FECA award, his compensation payments 
for his right knee disability from the amount payable for a 
30 percent disability evaluation to the amount payable for a 
20 percent disability evaluation, effective January 1, 1999.  
He contends that the reduction for the period from June 4, 
1998, through December 31, 1998, was not correct as the right 
knee replacement which resulted in the 100 percent disability 
evaluation was not directly attributable to his work-related 
injury.  The evidence of record fails to reflect that the 
veteran sustained any knee injury related to his employment.

The Board, after reviewing the current record, notes that 
none of the records pertaining to the veteran's FECA claim 
have been secured.  It is pertinent to this claim to obtain 
that file in order to review the veteran's application for 
FECA benefits for a description of the knee injury he alleges 
occurred within the scope of his employment.  Accordingly, 
the veteran's claim must be REMANDED to the RO for the 
following action:

1.  The RO, after obtaining any necessary 
appropriate authorization, should contact 
the United States Department of Labor, 
Employment Standards Administration, 
Division of Federal Employees' 
Compensation, Denver, Colorado, in order 
to secure all records, medical and 
administrative, pertaining to the 
veteran's FECA claim.  If these records 
have been transferred, the repository to 
which they have been transferred should 
be contacted, in writing, in order to 
obtain these records.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Upon completion of the above, the RO 
should review the veteran's claim.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

